Citation Nr: 1414441	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-29 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for left ear hearing loss. 

2. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right wrist fracture. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1968.  He also had verified active duty for training (ACDUTRA) from July 11, 1992 to July 25, 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claims.  

The Veteran testified at a hearing at the Board in January 2014 before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1. The evidence is in relative equipoise as to whether the Veteran's current left ear hearing loss is related to in-service acoustic trauma. 

2. In January 2014, prior to the promulgation of a decision in the appeal, VA received written notification withdrawing the issue of whether new and material evidence had been submitted to reopen a claim for entitlement to service connection for a right wrist fracture.  





CONCLUSIONS OF LAW

1. The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 101(24)(B), 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6(a), 3.303, 3.307, 3.309, 3.385 (2013).

2. The criteria for withdrawal of the appeal for whether new and material evidence had been submitted regarding his right wrist fracture claim have been met.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Most recently at a private examination in April 2013, the Veteran was diagnosed with "severe downsloping sensorineural hearing loss in the left ear and essentially normal hearing in the right ear."  

He alleges that this hearing loss was caused by his active service.  He has competently and credibly reported experiencing close-range tank fire while in Vietnam without wearing any hearing protection.  Furthermore, he stated that he noticed both tinnitus and hearing loss after conducting firing range exercises in his period of ACDUTRA in July 1992.  His claims file has record of treatment for both tinnitus and hearing loss in the left ear following a live fire exercise on the range dating July 1992.  The Veteran was granted service connection for tinnitus based on this record in July 2009. 

As he has a current left ear hearing loss disability and he has competently and credibly reported experiencing acoustic trauma in both his active service and period of ACDUTRA, the inquiry then shifts as to whether an etiological relationship exists.  

The Veteran underwent a VA examination in October 2010.  He was shown to have left ear hearing loss by VA standards.  See 38 C.F.R. § 3.385.  The examination report details his history of both in-service and occupational noise exposure.  The examiner stated he could not provide an opinion regarding the etiology of the left ear hearing loss without resorting to mere speculation and suggested that the Veteran see an Ear, Nose, and Throat (ENT) specialist, which occurred in January 2011.  The ENT specialist reviewed the claims file and recorded the relevant noise exposure history.  He stated that the Veteran's past audiograms, which showed moderately severe sensorineural hearing loss in the left ear while a normal right ear, were not suggestive of hearing loss secondary to acoustic trauma.  He concluded that his left ear hearing loss was less likely than not secondary to noise exposure.  

The Veteran submitted records from a private ENT specialist dating March and April 2013.  In March 2013, the specialist recorded the relevant history of noise exposure and diagnosed the Veteran with downsloping sensorineural hearing loss in the left ear.  He concluded that the hearing loss "may be partially explained by the type of noise exposure [the Veteran] had."  However, he stated that he could not conclude this without ruling out "a retrocochlear problem."  The Veteran returned in April 2013, where an MRI ruled out any retrocochlear problem in his left ear.  The examiner then concluded that the left ear hearing loss was more likely than not related to noise exposure while serving in the military.  

After reviewing all of the evidence, the Board concludes that the medical evidence is in equipoise as to whether the Veteran's current left ear hearing loss is related to in-service acoustic trauma.  Accordingly, applying the benefit of the doubt 

doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Service connection for left ear hearing loss is warranted.


ORDER

Entitlement to service connection for left ear hearing loss is granted.

The appeal for whether new and material evidence had been submitted to reopen a claim for entitlement to service connection for a right wrist fracture is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


